FILED
                            NOT FOR PUBLICATION                                JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10553

               Plaintiff - Appellee,             D.C. No. 4:12-cr-02316-RCC

 v.
                                                 MEMORANDUM*
EZEQUIEL ESPINOSA-JIMENEZ, a.k.a.
Daniel Jimenez-Hernandez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Ezequiel Espinosa-Jimenez appeals from the district court’s judgment and

challenges his jury-trial conviction and 63-month sentence for attempted reentry

after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Espinosa-Jimenez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Espinosa-Jimenez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Espinosa-Jimenez’s motion for an extension of time filed on April 6, 2015,

is denied as moot in the light of the court’s order on the same date granting an

extension sua sponte.

      AFFIRMED.




                                          2                                    13-10553